DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on October 25, 2018 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 and 11 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fox (US Pub. No. 2015/0019372) in view of McMillan (US 4,136,452).

With respect to claim 1, Fox discloses a shoe/foot sizing kit comprising a plurality of shoe sizers (A – H, Figure 1) shaped in a plurality of shoe sizes and shaped to size a foot.

Fox does not disclose the instructions and carrying container as recited in claim 1.

Referring to the instructions as recited in claim 1: McMillan discloses a kit for fabricating a custom garment comprising instructions (Column 2, lines 55 – 56) provided in order to aid in the construction of the customizable garment. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Fox by providing instructions as taught by McMillan in order to aid in the construction of the customizable garment.

With regards to the carrying container as recited in claim 1: Official notice is taken with respect to the kit including a carrying container/package included since it is very well known in the art to use provide a secured carrying container or package when offering a kit in order to secure all components provided. 

Regarding claim 2, the combination of Fox and McMillan set forth a shoe sizing kit wherein the plurality of shoe sizers (A – H of Fox) are shaped to measure a foot size of a child/person.  

In regards to claim 3, the combination of Fox and McMillan teaches a shoe sizing kit wherein the plurality of shoe sizers (A – H of Fox) comprises seven sizers (See Figure 1 of Fox), wherein the plurality of shoe sizers are shaped to measure a foot size of a person.

Regarding claims 3 – 7: Fox and McMillan do not discloses the plurality of shoe sizers being specifically provided in infant shoe sizes, baby walker sizes, toddler sizes, little kid sizes and big kid sizes. The use of infant/baby walker/toddler/little kid/big kid shoe sizers, absent any criticality, is only considered to be obvious modifications of the shape or configuration of the sizers shape disclosed by Fox and McMillan as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by Applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In re Dailey, 149 USPQ 47 ( CCPA 1976 ).




	  


With regards to claim 8, the combination of Fox and McMillan disclose a shoe sizing kit wherein the plurality of shoe sizers (A-H of Fox) are provided with position identifiers (304/406) that allow to mark each sizer with the desired identifying indicia (i.e. numbers, letters, shapes, etc.) which does not excludes the use "Left"/"Right" to measure each foot.

Referring to claim 9, the combination of Fox and McMillan set forth a shoe sizing kit wherein the plurality of sizers (A-H of Fox) comprise at least one of: foam, foam rubber, polymer, plastic, or paper (Paragraph [0019]).
  
In regards to claim 11, the combination of Fox and McMillan, as modified above, teach a shoe sizing kit wherein the carrying container comprises a package, a plastic bag, a box, or a bag with a handle. 

Regarding claim 12, the combination of Fox and McMillan shows a shoe sizing system comprising a plurality of shoe sizers (A-H of Fox) shaped in a plurality of shoe sizes (Figure 1 of Fox) and shaped to size a foot of a person; and a shoe that receives one of the plurality of shoe sizers when inserted into the shoe, wherein the one of the plurality of shoe sizers corresponds to a size of a foot of the person and correctly determines if the shoe fits the foot of the person.
  




With respect to claims 13 – 17, the combination of Fox and McMillan discloses a shoe sizing system wherein the plurality of shoe sizers (A – H of Fox) comprises seven sizers (Figure 1 of Fox). The use of infant/baby walker/toddler/little kid/big kid shoe sizers, absent any criticality, is only considered to be obvious modifications of the shape or configuration of the sizers shape disclosed by Fox and McMillan as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by Applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In re Dailey, 149 USPQ 47 ( CCPA 1976 ).

Referring to claim 18, the combination of Fox and McMillan disclose a shoe sizing kit wherein the plurality of shoe sizers (A-H of Fox) are provided with position identifiers (304/406) that allow to mark each sizer with the desired identifying indicia (i.e. numbers, letters, shapes, etc.) which does not excludes the use "Left"/"Right" to measure each foot; and wherein the plurality of sizers (A-H of Fox) comprise at least one of: foam, foam rubber, polymer, plastic, or paper (Paragraph [0019]).

In regards to claim 19, the shoe sizing method comprising the steps of selecting one of the plurality of sizers (A – H of Fox) that corresponds to a size of a right foot of a child/person; having the child step down with the right foot on one of the plurality of sizers to determine a size of the right foot of the child; turning over the one of the plurality of sizers (A – H of Fox) to measure a left foot or select another one of the plurality of sizers that corresponds to a size of the .

Allowable Subject Matter

Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are considered of relevance:
Moore (US 10,925,351)
Selix (US Pub. No. 2013/0337424)
Cagner (US Pub. No. 2003/0057025)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
January 19, 2022


/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861